Citation Nr: 1410267	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  



FINDING OF FACT

The currently demonstrated PTSD is shown as likely as not to be due to his conceded in-service stressors while performing active duty in the Republic of Vietnam.




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In light of the favorable action taken hereinbelow, a full discussion of VCAA is not required at this time.


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002).  

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).


Factual Background and Analysis

The Veteran reports having PTSD due to his in-service stressors.  He relates a long history of depression and nightmares with their onset following his return from Vietnam.  The evidence does not show, nor does the Veteran contend, that he was treated in service for any mental health complaints.  

The service personnel records show that he served at the 27th Surgical Hospital in Chu Lai, Republic of Vietnam.  

In 2010, the Veteran began receiving treatment for complaints of depression.  His VA treating psychiatrist later diagnosed him as having anxiety disorder, NOS, with a history of PTSD, and dysthymia.  The treating psychiatrist suggested that the Veteran attend PTSD support groups.   

The Veteran was afforded a VA examination in December 2011, during which the VA examiner found that the Veteran had symptoms of PTSD, but failed to meet the threshold.  He also found that the Veteran did not have any mental disorder under the DSM-IV.  

The Veteran reported that, while serving in a hospital unit in Vietnam, he witnessed men who had been burned and had their legs blown off .  The examiner pointed out that the Veteran's stressor met Criterion A for a PTSD diagnosis in that it was related to his fear of hostile military or terrorist activity.  

In sum, the examiner found that the Veteran experienced an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved intense fear, helplessness, or horror.  

The examiner noted that the Veteran had symptoms of reexperiencing the traumatic event, but found that he did not meet any other criterion referable to a diagnosis of a PTSD.  

The Veteran's treating social worker at the Vet Center indicated that the Veteran presented with symptoms of depression and PTSD.  She indicated that his scores on the Mississippi PTSD scale were well within the range of PTSD.  

In VA treatment records dated in June 2013, a clinical social worker indicated that the Veteran had a current diagnosis of chronic PTSD provided by his treating VA psychiatrist.  The treating psychiatrist followed up by stating that, when he last examined the Veteran in September 2012, he had chronic PTSD based upon the established diagnostic criteria.  

Upon careful review of the evidence of record, the Board finds the evidence to be in relative equipoise in showing that the Veteran currently has a diagnosis of PTSD that as likely as not is related to stressors experienced by him during his period of active service in the Republic of Vietnam.  

The Board is aware of the December 2011 VA examiner's determination that the Veteran did not have a current psychiatric diagnosis, but other relevant clinical evidence tends to show a diagnosis of PTSD.  

Moreover, the Board finds that the Veteran's assertions as to the onset of his sleeping problems, depression, and anxiety soon after service as indicative of his PTSD are both competent and credible. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.



ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


